DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 20 July 2020, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 29 July 2020.

Response to Restriction Requirement
The election of LDHA for ‘Species Election I – Cellular Pathway Target Gene or a Single Combination of Cellular Pathway Target Genes’, a promoter ladder comprising at least the following promoters: CMV (SEQ ID NO: 1) and PGK (SEQ ID NO: 5) for ‘Species Election II – Single Combination of Promoters for the Promoter Ladder Along With The Corresponding “SEQ ID NO:”’, and IgG for ‘Species Election III – Phenotypic Characteristic or a Single Combination of Phenotypic Characteristics’ in the ‘Response to Restriction Requirement’, filed 18 August 2021, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MP.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Accordingly, claims under examination are claims 1-21 along with LDHA for ‘Species Election I – Cellular Pathway Target Gene or a Single Combination of Cellular Pathway Target Genes’, a promoter ladder comprising at least the following promoters: CMV (SEQ ID NO: 1) and PGK (SEQ ID NO: 5) for ‘Species Election II – Single Combination of Promoters for the Promoter Ladder Along With The Corresponding “SEQ ID NO:”’, and IgG for ‘Species Election III – Phenotypic Characteristic or a Single Combination of Phenotypic Characteristics’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 14 June 2021, has been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,988,761
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,988,761 (‘Information Disclosure Statement’, filed 14 June 2021; “CAVES”). 
The following specifically denotes the instant claims with the corresponding claims of CAVES applied herein: 21
Claims 1, 2, 12, 13, and 16 are unpatentable over claims 1-4 and 14-18, and 21 of CAVES.
Claims 3 and 14 are unpatentable over claims 5 and 19 of CAVES.
Claims 4 and 15 are unpatentable over claims 6 and 20 of CAVES.
Claim 5 are unpatentable over claim 7 of CAVES.
Claim 6 are unpatentable over claim 8 of CAVES.
Claims 7 and 17 are unpatentable over claims 9 and 22 of CAVES.
Claims 8 and 18 are unpatentable over claims 10 and 23 of CAVES.
Claims 9 and 19 are unpatentable over claims 11 and 24 of CAVES.
Claims 10 and 20 are unpatentable over claims 12 and 25 of CAVES.
Claims 11 and 21 are unpatentable over claims 13 and 26 of CAVES.
Claims 1-26 of CAVES renders claims 1-21 unpatentable.  For instance,  claim 1 of CAVES is directed to “A high-throughput (HTP) method for immunoglobulin expression, comprising: (a) selecting at least one cellular pathway target gene that is endogenous to a host cell, wherein the target gene encodes a molecule selected from the group consisting of: signaling receptor protein 14 (SRP14), signaling receptor protein 9 (SRP9), signaling recognition particle 54 (SRP54), X-box binding protein 1 (XBP-1), b-cell lymphoma 2 (bcl-2), insulin-like growth factor 1 (IGF1), C1GALT1-specific chaperone (COSMC), alpha-1,6-fucosyltransferase 8 (FUT8), BCL2 antagonist/killer (BAK), activating transcription factor 6 (ATF6), eukaryotic translation initiation factor 2 alpha kinase 3 (PERK), inositol requiring enzyme 1 α (IRE1α), heat shock 70 kDa protein 5 (BiP/GRP78), DNA heat shock protein family member B9 (Dnajb9), and lactate dehydrogenase A (LDHA); (b) providing a promoter ladder comprising a plurality of promoters exhibiting different expression profiles; (c) engineering the genome of the host cell by operably linking a promoter from the promoter ladder to the target gene in the genome of the host cell; (d) repeating step (c) with additional host cells to create an initial promoter swap host cell library comprising a plurality of host cells, wherein the plurality of host cells comprises individual host cells comprising a different promoter from the promoter ladder operably linked to the target gene in the genome of each host cell; and (e) screening cells of the initial promoter swap host cell library for phenotypic characteristics of an expressed immunoglobulin of interest and/or the host cell.”  Similarly, claim 1 of this application is directed to “A high-throughput CATP) method for immunoglobulin expression, comprising: (a) selecting at least one cellular pathway target gene that is endogenous to a host cell, wherein the host cell is a Chinese hamster ovary cell, and wherein the target gene encodes a molecule with a function selected from the group consisting of: secretion, protein transport, stress response, glycosylation, apoptosis, unfolded protein response, protein folding, ER-associated degradation, and metabolism; (b} providing a promoter ladder comprising a plurality of promoters exhibiting different expression profiles; (c} engineering the genome of the host cell by operably linking a promoter from the promoter ladder to the target gene in the genome of the host cell; (d) repeating step (c) with additional host cells to create an initial promoter swap host cell library comprising a plurality of hast cells, wherein the plurality of host ceils comprises individual host cells comprising a different promoter from the promoter ladder operably linked to the target gene in the genome of each host ceil; and (e} screening cells of the initial promoter swap host cell library for phenotypic characteristics of an expressed immunoglobulin of interest and/or the host ceil”.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-21 appear to recite claim limitations substantially similar to claims 1-26 of CAVES.
Accordingly, claims 1-21 are rejected over claims 1-26 of CAVES on the grounds of non-statutory obviousness-type double patenting.

U.S. Patent No. 10,047,358 further in view of U.S. Patent Application Publication No. 2015/0337292
Claims 1, 5-12, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,047,358 (‘Information Disclosure Statement’, filed 14 June 2021; “SERBER ‘358”) further in view of U.S. Patent Application Publication No. 2015/0337292 (‘Information Disclosure Statement’, filed 14 June 2021; “GUENTHER”).
The following specifically denotes the instant claims with the corresponding claims of SERBER ‘358 applied herein:
Claims 1, 5-8, 10-12, 16-18, 20, and 21 are unpatentable over claim 1 of SERBER ‘358.
Claims 9 and 19 are unpatentable over claim 14 of SERBER ‘358.

Claims 1 and 14 of SERBER ‘358 further in view of GUENTHER renders claims 1, 5-12, and 16-21 unpatentable.  For instance,  claim 1 of SERBER ‘358 is directed to “[a] promoter swap method of genomic engineering to evolve a host cell to acquire a desired phenotype, comprising the steps of: a. providing a plurality of target genes endogenous to a base host cell, and a promoter ladder, wherein said promoter ladder comprises a plurality of promoters exhibiting different expression profiles in the base host cell; b. engineering the genome of the base host cell, to create an initial promoter swap host cell library comprising a plurality of individual host cells with a genetic variation found within each host cell of said plurality of host cells, wherein each genetic variation comprises one or more of the promoters from the promoter ladder operably linked to a target gene endogenous to the host cell; c. screening and selecting individual host cells of the initial promoter swap host cell library for the desired phenotype; d. providing a subsequent plurality of host cells that each comprise a combination of genetic variation, said genetic variation selected from the genetic variation present in at least two individual host cells screened in a preceding step, to thereby create a subsequent host cell library; e. screening and selecting individual host cells of the subsequent host cell library for the desired phenotype; and f. repeating steps d)-e) one or more times, until a resultant host cell has acquired the desired phenotype.”  Similarly, claim 1 of this application is directed to “[a] high-throughput (HTP) method for improving immunoglobulin expression, comprising: (a) providing at least one cellular pathway target gene endogenous to a host cell and a promoter ladder comprising a plurality of promoters exhibiting different expression profiles; (b) engineering the genome of the host cell, to create an initial promoter swap host cell library comprising a plurality of host cells, wherein the plurality of host cells comprises individual host cells comprising a different promoter from the promoter ladder operably linked to the target gene; and (c) screening cells of the initial promoter swap host cell library for phenotypic characteristics of an immunoglobulin of interest and/or the host cell.”  With respect to claims 1, 7, 8, 12, and 16-18, SERBER ‘358 provides for: 1) host cells to encompass CHO cells (Col. 49, lines 18-23); 2) the improvement to secreted products (Col. 64, line 60 to Col. 65, line 9); 3) the engineering of the host cell utilizing a CRISPR system (Col. 52, lines 1-9); and 4) the insertion of a promoter via homologous recombination (Col. 95, line 19 to Col. 96, line 24), respectively, and, thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the disclosed methods to mammalian host cells, to target secreted proteins in order to improve expression thereof, to utilize a CRISPR system for host cell engineering, and to insert various elements (e.g., promoter) via homologous recombination based upon the teaching and suggestion found within SERBER ‘358.  Similarly to SERBER ‘358, GUENTHER discloses a high-throughput method of improving expression of a product of interest and indicates immunoglobulin (e.g., IgG2) as one of the products of interest for improving expression by screening for phenotypic characteristics of the immunoglobulin (Abstract; Paragraphs [0001], [0004], [0005], [0008], [0021], [0025], [0030], and [0138]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have improved immunoglobulin (e.g., IgG2) expression as claimed by GUENTHER via the claimed promoter swap method of genomic engineering to evolve a host cell to acquire a desired phenotype of SERBER ‘358, since SERBER ‘358 provides one in the art some teaching, suggestion, or motivation to improve the production of any desirable biomolecule product in a host cell based upon the compatibility of the disclosed methods, wherein SERBER ‘358 states:
“The term "product of interest" or "biomolecule" as used herein refers to any product produced by microbes from feedstock. In some cases, the product of interest may be a small molecule, enzyme, peptide, amino acid, organic acid, synthetic compound, fuel, alcohol, etc. For example, the product of interest or biomolecule may be any primary or secondary extracellular metabolite. The primary metabolite may be, inter alia, ethanol, citric acid, lactic acid, glutamic acid, glutamate, lysine, threonine, tryptophan and other amino acids, vitamins, polysaccharides, etc. The secondary metabolite may be, inter alia, an antibiotic compound like penicillin, or an immunosuppressant like cyclosporin A, a plant hormone like gibberellin, a statin drug like lovastatin, a fungicide like griseofulvin, etc. The product of interest or biomolecule may also be any intracellular component produced by a microbe, such as: a microbial enzyme, including: catalase, amylase, protease, pectinase, glucose isomerase, cellulase, hemicellulase, lipase, lactase, streptokinase, and many others. The intracellular component may also include recombinant proteins, such as: insulin, hepatitis B vaccine, interferon, granulocyte colony-stimulating factor, streptokinase and others.” (Col. 21, line 56 to Col. 22, line 11)

“Persons having skill in the art will recognize that the methods of the present disclosure are compatible with host cells producing any desirable biomolecule product of interest. Table 2 below presents a non-limiting list of the product categories, biomolecules, and host cells, included within the scope of the present disclosure. These examples are provided for illustrative purposes, and are not meant to limit the applicability of the presently disclosed technology in any way.” (Col. 66, lines 18-26)

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-12, and 16-21 appear to recite claim limitations substantially similar to claims 1 and 14 of SERBER ‘358.
Accordingly, claims 1, 5-12, and 16-21 are rejected over claims 1 and 14 of SERBER ‘358 further in view of GUENTHER on the grounds of non-statutory obviousness-type double patenting.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2017/0159045
Claims 12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0159045 (‘Information Disclosure Statement’, filed 14 June 2021; “SERBER ‘045”).   Also refer to PCT/US2019/023106, International Search Report and Written Opinion, mailed on 06 June 2019, 8 pages (‘Information Disclosure Statement’, filed 14 June 2021).
The claims are directed to a method comprising selecting at least one cellular pathway target gene that is endogenous to a CHO cell, providing a promoter ladder, engineering the genome of the host cell by operably linking a promoter from the promoter ladder to the target gene in the CHO cell, repeating the step of engineering to create an initial promoter swap host cell library, and screening the cells of the initial promoter swap host cell library for phenotypic characteristics of a product of interest.
	SERBER ‘045 discloses high throughput methods for modulating or improving a microbial host (e.g., production of a protein of interest) (Abstract; ¶ [0006], [0011]-[0012]).
	Regarding claims 12, 16, and 20, the high throughput methods for modulating or improving a microbial host (e.g., production of a protein of interest) of SERBER ‘045 are disclosed as comprising providing at least one cellular pathway target gent endogenous to a host cell and a promoter ladder, engineering the genome of the host cell to create a promoter swap host cell library, and screening the promoter swap host cell library for a phenotypic characteristic of a product of interest and/or the host cell (Abstract; Paragraphs [0006], [0011]-[0014], [0020], [0026], [0034], [0037]-[0040], [0056], [0171]-[0180], [0186]; Figs. 6A-B, 19, 20, 22).  SERBER ‘045 provides for the product of interest to be a protein (Id.).  SERBER ‘045 provides for the utilization of various types of host cells, such as mammalian, murine, Chinese hamster ovary cell, etc., wherein SERBER ‘045 states:
“The terms "genetically modified host cell," "recombinant host cell," and "recombinant strain" are used interchangeably herein and refer to host cells that have been genetically modified by the cloning and transformation methods of the present disclosure. Thus, the terms include a host cell (e.g., bacteria, yeast cell, fungal cell, CHO, human cell, etc.) that has been genetically altered, modified, or engineered, such that it exhibits an altered, modified, or different genotype and/or phenotype (e.g., when the genetic modification affects coding nucleic acid sequences of the microorganism), as compared to the naturally-occurring organism from which it was derived. It is understood that in some embodiments, the terms refer not only to the particular recombinant host cell in question, but also to the progeny or potential progeny of such a host cell” (Paragraph [0110]).

SERBER ‘045 provides for various target genes/proteins possessing various functions (¶ [0072], [0174]; Fig. 22).
Regarding claim 17, SERBER ‘045 provides for the engineering of the host cell utilizing a CRISPR system.  (¶ [0342], [0568]-[0569]).
Regarding claim 18, SERBER ‘045 provides for the insertion of a promoter via homologous recombination.  (¶ [0534], [0645]).
Regarding claim 19, SERBER ‘045 provides for screening by determining various phenotypic characteristics (e.g., titer, cell growth, cell viability, cell densities, cell specific productivity) (¶ [0020], [0034]-[0035], [0038], [0040]-[0041], [0118], [0123], [0139], [0141]-[0142], [0147], [0159]-[0160], [0409], [0432], [0472]; Table 5).
Regarding claim 21, SERBER ‘045 provides for a subsequent plurality of host cells each comprising a unique combination of genetic variation and screening thereof (¶ [0020], [0022], [0034], [0038], [0040], [0680]).
	Accordingly, SERBER ‘045 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2017/0159045 further in view of U.S. Patent Application Publication No. 2015/0337292
Claims 1, 5-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0159045 (‘Information Disclosure Statement’, filed 14 June 2021; “SERBER ‘045”) further in view of U.S. Patent Application Publication No. 2015/0337292 (‘Information Disclosure Statement’, filed 14 June 2021; “GUENTHER”).
The claims are directed to a method comprising selecting at least one cellular pathway target gene that is endogenous to a CHO cell, providing a promoter ladder, engineering the genome of the host cell by operably linking a promoter from the promoter ladder to the target gene in the CHO cell, repeating the step of engineering to create an initial promoter swap host cell library, and screening the cells of the initial promoter swap host cell library for phenotypic characteristics of an immunoglobulin.

	SERBER ‘045 discloses a high throughput method for modulating or improving a microbial host (e.g., production of a protein of interest).  (Abstract; ¶ [0006], [0011]-[0012].)
	Regarding claims 1, 10, 12, 16, and 20, the high throughput methods for modulating or improving a microbial host (e.g., production of a protein of interest) of SERBER ‘045 are disclosed as comprising providing at least one cellular pathway target gent endogenous to a host cell and a promoter ladder, engineering the genome of the host cell to create a promoter swap host cell library, and screening the promoter swap host cell library for a phenotypic characteristic of a product of interest and/or the host cell.  (Abstract; ¶ [0006], [0011]-[0014], [0020], [0026], [0034], [0037]-[0040], [0056], [0171]-[0180], [0186]; Figs. 6A-B, 19, 20, 22.)  SERBER ‘045 provides for the utilization of various types of host cells, such as Chinese hamster ovary cell, where SERBER ‘045 states:
“The terms "genetically modified host cell," "recombinant host cell," and "recombinant strain" are used interchangeably herein and refer to host cells that have been genetically modified by the cloning and transformation methods of the present disclosure. Thus, the terms include a host cell (e.g., bacteria, yeast cell, fungal cell, CHO, human cell, etc.) that has been genetically altered, modified, or engineered, such that it exhibits an altered, modified, or different genotype and/or phenotype (e.g., when the genetic modification affects coding nucleic acid sequences of the microorganism), as compared to the naturally-occurring organism from which it was derived. It is understood that in some embodiments, the terms refer not only to the particular recombinant host cell in question, but also to the progeny or potential progeny of such a host cell” (Paragraph [0110]).

SERBER ‘045 provides for various target genes/proteins possessing various functions.  (¶ [0072], [0174]; Fig. 22.)
Regarding claims 7 and 17, SERBER ‘045 provides for the engineering of the host cell utilizing a CRISPR system.  (¶ [0342], [0568]-[0569].)
Regarding claims 8 and 18, SERBER ‘045 provides for the insertion of a promoter via homologous recombination.  (¶ [0534], [0645].)
Regarding claims 9 and 19, SERBER ‘045 provides for screening by determining various phenotypic characteristics (e.g., titer, cell growth, cell viability, cell densities, cell specific productivity).  (¶ [0020], [0034]-[0035], [0038], [0040]-[0041], [0118], [0123], [0139], [0141]-[0142], [0147], [0159]-[0160], [0409], [0432], [0472]; Table 5.)
Regarding claims 11 and 21, SERBER ‘045 provides for a subsequent plurality of host cells each comprising a unique combination of genetic variation and screening thereof.  (¶ [0020], [0022], [0034], [0038], [0040], [0680].)
	While SERBER ‘045 does disclose a high throughput (HTP) method for modulating or improving a microbial host (e.g., production of a protein of interest), SERBER ‘045 fails to specifically provide for the product of interest to be an immunoglobulin (e.g., IgG2).  GUENTHER is applied in combination with SERBER ‘045, wherein GUENTHER similarly discloses a high-throughput method of improving expression of a product of interest and indicates immunoglobulin (e.g., IgG2) as one of the products of interest for improving expression by screening for phenotypic characteristics of the immunoglobulin.  (Abstract; ¶ [0021], [0138].)
	Regarding claims 1, 5, 6, GUENTHER provides for the selection of cells based upon the phenotypic characteristic of an immunoglobulin (e.g., IgG2).  (¶ [0001], [0004], [0005], [0008], [0021], [0025], [0030], [0138].)
In view of the teachings of SERBER ‘045 and GUENTHER (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have improved immunoglobulin (e.g., IgG2) expression as disclosed in GUENTHER via the high throughput method for modulating or improving a microbial host (e.g., production of a protein of interest) as disclosed in SERBER ‘045, since SERBER ‘045 provides one in the art some teaching, suggestion, or motivation for improving the production of any desirable biomolecule product in a host cell based upon the compatibility of the disclosed methods, wherein SERBER ‘045 states:
“The term "product of interest" or "biomolecule" as used herein refers to any product produced by microbes from feedstock. In some cases, the product of interest may be a small molecule, enzyme, peptide, amino acid, organic acid, synthetic compound, fuel, alcohol, etc. For example, the product of interest or biomolecule may be any primary or secondary extracellular metabolite. The primary metabolite may be, inter alia, ethanol, citric acid, lactic acid, glutamic acid, glutamate, lysine, threonine, tryptophan and other amino acids, vitamins, polysaccharides, etc. The secondary metabolite may be, inter alia, an antibiotic compound like penicillin, or an immunosuppressant like cyclosporin A, a plant hormone like gibberellin, a statin drug like lovastatin, a fungicide like griseofulvin, etc. The product of interest or biomolecule may also be any intracellular component produced by a microbe, such as: a microbial enzyme, including: catalase, amylase, protease, pectinase, glucose isomerase, cellulase, hemicellulase, lipase, lactase, streptokinase, and many others. The intracellular component may also include recombinant proteins, such as: insulin, hepatitis B vaccine, interferon, granulocyte colony-stimulating factor, streptokinase and others.” (Paragraph [0135])

“Persons having skill in the art will recognize that the methods of the present disclosure are compatible with host cells producing any desirable biomolecule product of interest. Table 2 below presents a non-limiting list of the product categories, biomolecules, and host cells, included within the scope of the present disclosure. These examples are provided for illustrative purposes, and are not meant to limit the applicability of the presently disclosed technology in any way.” (Paragraph [0407])

Further, SERBER ‘045 and GUENTHER are directed to high throughput methods of improving expression of a product of interest and, thus, are drawn to the same purpose and/or outcome.
Accordingly, SERBER ‘045 further in view of GUENTHER renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636